          Case 1:20-cr-00493-VSB Document 35
                                          33 Filed 12/14/20
                                                   12/11/20 Page 1 of 1




                                                                                          Ilana Haramati
                                                                                              Of Counsel
                                                                                   Direct (646) 860-3130
                                                                                     Fax (212) 655-3535
                                                                                        ih@msf-law.com

                                       December 11, 2020
VIA ECF

Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007

       Re:     United States v. Lluberes, et al., 20-cr-493 (VSB)

Dear Judge Broderick:

       We represent Defendant Moises Lluberes in the above-captioned case. We write to
respectfully request a 60-day adjournment of the status conference currently scheduled for
December 16, 2020 to accommodate the ongoing production and review of discovery.

       We have conferred with counsel for the government as well as counsel for all defendants
who consent to this request. Counsel for all of the defendants also consent to the exclusion of time
under the Speedy Trial Act.

                                          Respectfully submitted,

                                                  /s/ IH
                                          Henry E. Mazurek
                                          Ilana Haramati
                                          Meister Seelig & Fein LLP
                                          125 Park Avenue, Suite 700
                                          New York, New York 10017

                                          Counsel for Defendant Moises Lluberes

cc:    Counsel of record (via ECF)


                                                     12/14/2020
                                        The status conference scheduled for December 16, 2020 is hereby adjourned to
                                        February 18, 2020 at 2:00 p.m. The adjournment is necessary to allow the defendants
                                        to review the discovery with an eye towards making a determination of whether
                                        pretrial motions are appropriate. The Court finds that the ends of justice served by
                                        granting a continuance outweigh the best interests of the public and the defendant in a
                                        speedy trial. Accordingly, it is further ordered that the time between December 16,
                                        2020 and February 18, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C.
                                        3161 (h)(7)(A), in the interest of justice.
